DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 11-13, 16, 21-22, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Corrections to UCI feedback” (hereinafter referred to as CATT) in view of Papasakellariou et al. (US# 2016/0226649 hereinafter referred to as Papasakellariou).

	RE Claim 1, CATT discloses a method of wireless communication performed by a user equipment (UE) (See CATT 2.1 – for UE behavior), comprising: 
See CATT 2.1.1 – Table – handling over overlapping “A-CSI-only on PUSCH without UL-SCH” and the PUCCH communications “HARQ-ACK” and “SR”) on a multi-slot (See CATT 2.1.2, 2.3 – applying 2.1.1 to overlapping of PUCCH and multi-slot PUSCH) physical uplink shared channel (PUSCH) overlaps with a second communication on a physical uplink control channel (PUCCH) (See CATT 2.1.1, 2.1.2, 2.1.3 – A-CSI-only on PUSCH and CSI on multi-slot PUCCH); 
	selecting, for a slot of the one or more slots, an uplink communication from the A-CSI report communication or the second communication (See CATT 2.1.1 – table – handling of overlapping communications) based at least in part on a first priority assigned to the A-CSI report communication and a second priority assigned to the second communication (See CATT 2.1.1, 2.1.3 – handling of overlapping communications and selecting one (i.e. higher priority communication gets selected)); 
	determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1 – determining to transmit on PUCCH slot; 2.1.3 – determining to multiplex communications on multi-slot PUSCH); and 
	transmitting, in the slot, the uplink communication based at least in part on determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1, 2.1.3).
	CATT does not specifically disclose the identified one or more overlapping slots of A-CSI on a PUSCH with repetition.
	However, Papasakellariou teaches of identifying one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH (See Papasakellariou [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, comprising one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH, as taught in Papasakellariou. One is motivated as such in order to improve radio interface efficiency and coverage (See Papasakellariou Background; Summary).

Claim 8, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the PUCCH comprises: 
	a single-slot PUCCH (See CATT 2.1.1); 
	wherein the second communication comprises: 
	a hybrid automatic repeat request acknowledgement (HARQ-Ack) communication (See CATT 2.1.1 – HARQ-ACK*); 
	wherein the second priority is greater relative to the first priority (See CATT 2.1.1 – if A-CSI without UL-SCH and HARQ-ACK, HARQ-ACK on PUCCH has priority); and 
	wherein selecting the uplink communication comprises: 
	selecting the HARQ-Ack communication as the uplink communication based at least in part on the second priority being greater relative to the first priority (See CATT 2.1.1 - if A-CSI without UL-SCH and HARQ-ACK, transmitting HARQ-ACK on PUCCH).

	RE Claim 9, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 8 above, wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.3 – multi-slot PUSCH) comprises: 
	determining to transmit the HARQ-Ack communication on the multi-slot PUSCH in the slot based at least in part on selecting the HARQ-Ack communication as the uplink communication (See CATT 2.1.3 – determining to transmit HARQ-ACK on multi-slot PUSCH when HARQ-ACK is selected).

Claim 11, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the A-CSI report communication on the multi-slot PUSCH (See CATT 2.1.3); and 
	wherein transmitting the uplink communication comprises: 
	transmitting the A-CSI report communication on the multi-slot PUSCH based at least in part on determining to transmit the A-CSI report communication on the multi-slot PUSCH (See CATT 2.1.3).

	RE Claim 12, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication comprises: 
	a scheduling request (SR) communication (See CATT 2.1.1 – SR communication); 
	wherein the second priority is greater relative to the first priority (See CATT 2.1.1 – prioritizing SR on PUCCH over A-CSI on PUSCH); and
0097-073448191671	wherein selecting the uplink communication comprises: 
	determining that no uplink data is to be transmitted on the multi-slot PUSCH in the one or more slots (See CATT 2.1.1 – A-CSI without UL-SCH); and 
	selecting the SR communication as the uplink communication based at least in part on: 
	the second priority being greater relative to the first priority, and determining that no uplink data is to be transmitted on the multi- slot PUSCH in the one or more slots  See CATT 2.1.1, 2.1.3 – prioritizing SR on PUCCH over A-CSI on PUSCH when scenario is A-CSI without UL-SCH).

	RE Claim 13, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 12 above, wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the SR communication on the PUCCH based at least in part on selecting the SR communication as the uplink communication (See CATT 2.1.1 – transmitting SR on PUCCH).

	RE Claim 16, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above,
	wherein a sub-carrier spacing of the multi-slot PUSCH is greater relative to a sub-carrier spacing of the PUCCH (See CATT 2.1.2 – SCS of CC2 vs CC1); and 
	wherein the one or more slots comprise: 
	a greater quantity of slots for the multi-slot PUSCH relative to the PUCCH (See CATT 2.1.2 FIG 1).

	RE Claim 21, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, further comprising: 
	dropping the A-CSI report communication in the slot based at least in part on selecting the second communication as the uplink communication (See CATT 2.1.1 – dropping A-CSI for PUCCH transmission), or 


	RE Claim 22, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, further comprising:
0097-073451191671	dropping the multi-slot PUSCH in the slot based at least in part on determining to transmit the uplink communication on the PUCCH in the slot (See CATT 2.1.1, 2.1.3 – dropping PUSCH (which can be multi-slot PUSCH) for PUCCH transmission), or 
	dropping the PUCCH in the slot based at least in part on determining to transmit the uplink communication on the multi-slot PUSCH in the slot.

	RE Claim 25, CATT discloses a user equipment (UE) for wireless communication (See CATT 2.1 – for UE behavior), comprising: 
	A memory (See CATT 2.1 – UE’s have memory); and
	one or more processors coupled to the memory (See CATT 2.1 – UE’s have one or more processors), the one or more processors configured to:
	identify one or more slots in which an aperiodic channel state information (A-CSI) report communication (See CATT 2.1.1 – Table – handling over overlapping “A-CSI-only on PUSCH without UL-SCH” and the PUCCH communications “HARQ-ACK” and “SR”) on a multi-slot (See CATT 2.1.2, 2.3 – applying 2.1.1 to overlapping of PUCCH and multi-slot PUSCH) physical uplink shared channel (PUSCH) overlaps with a second communication on a physical uplink control channel (PUCCH) (See CATT 2.1.1, 2.1.2, 2.1.3 – A-CSI-only on PUSCH and CSI on multi-slot PUCCH); 
See CATT 2.1.1 – table – handling of overlapping communications) based at least in part on a first priority assigned to the A-CSI report communication and a second priority assigned to the second communication (See CATT 2.1.1, 2.1.3 – handling of overlapping communications and selecting one (i.e. higher priority communication gets selected)); 
	determine whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1 – determining to transmit on PUCCH slot; 2.1.3 – determining to multiplex communications on multi-slot PUSCH); and 
	transmit, in the slot, the uplink communication based at least in part on determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1, 2.1.3).
	CATT does not specifically disclose the identified one or more overlapping slots of A-CSI on a PUSCH with repetition.
	However, Papasakellariou teaches of identifying one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH (See Papasakellariou [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, comprising one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH, as taught in Papasakellariou. One is motivated as such in order to improve radio interface efficiency and coverage (See Papasakellariou Background; Summary).

	RE Claim 27, CATT discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (See CATT 2.1 – for UE behavior), the one or more instructions comprising: 
	one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
	identify one or more slots in which an aperiodic channel state information (A-CSI) report communication (See CATT 2.1.1 – Table – handling over overlapping “A-CSI-only on PUSCH without UL-SCH” and the PUCCH communications “HARQ-ACK” and “SR”) on a multi-slot (See CATT 2.1.2, 2.3 – applying 2.1.1 to overlapping of PUCCH and multi-slot PUSCH) physical uplink shared channel (PUSCH) overlaps with a second communication on a physical uplink control channel (PUCCH) (See CATT 2.1.1, 2.1.2, 2.1.3 – A-CSI-only on PUSCH and CSI on multi-slot PUCCH); 
	select, for a slot of the one or more slots, an uplink communication from the A-CSI report communication or the second communication (See CATT 2.1.1 – table – handling of overlapping communications) based at least in part on a first priority assigned to the A-CSI report communication and a second priority assigned to the second communication (See CATT 2.1.1, 2.1.3 – handling of overlapping communications and selecting one (i.e. higher priority communication gets selected)); 
	determine whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1 – determining to transmit on PUCCH slot; 2.1.3 – determining to multiplex communications on multi-slot PUSCH); and 
	transmit, in the slot, the uplink communication based at least in part on determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1, 2.1.3).
	CATT does not specifically disclose the identified one or more overlapping slots of A-CSI on a PUSCH with repetition.
	However, Papasakellariou teaches of identifying one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH (See Papasakellariou [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, comprising one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH, as taught in Papasakellariou. One is motivated as such in order to improve radio interface efficiency and coverage (See Papasakellariou Background; Summary).

	RE Claim 29, CATT discloses an apparatus for wireless communication (See CATT 2.1 – for UE behavior), comprising: 
	Means for identifying one or more slots in which an aperiodic channel state information (A-CSI) report communication (See CATT 2.1.1 – Table – handling over overlapping “A-CSI-only on PUSCH without UL-SCH” and the PUCCH communications “HARQ-ACK” and “SR”) on a multi-slot (See CATT 2.1.2, 2.3 – applying 2.1.1 to overlapping of PUCCH and multi-slot PUSCH) physical uplink shared channel (PUSCH) overlaps with a second communication on a physical uplink control channel (PUCCH) (See CATT 2.1.1, 2.1.2, 2.1.3 – A-CSI-only on PUSCH and CSI on multi-slot PUCCH); 
	Means for selecting, for a slot of the one or more slots, an uplink communication from the A-CSI report communication or the second communication (See CATT 2.1.1 – table – handling of overlapping communications) based at least in part on a first priority assigned to the A-CSI report communication and a second priority assigned to the second communication (See CATT 2.1.1, 2.1.3 – handling of overlapping communications and selecting one (i.e. higher priority communication gets selected)); 
	Means for determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1 – determining to transmit on PUCCH slot; 2.1.3 – determining to multiplex communications on multi-slot PUSCH); and 
	Means for transmitting, in the slot, the uplink communication based at least in part on determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot (See CATT 2.1.1, 2.1.3).
	CATT does not specifically disclose the identified one or more overlapping slots of A-CSI on a PUSCH with repetition.
	However, Papasakellariou teaches of identifying one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH (See Papasakellariou [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, comprising one or more slots in which A-CSI on a PUSCH with repetition overlaps with a second communication on a PUCCH, as taught in Papasakellariou. One is motivated as such in order to improve radio interface efficiency and coverage (See Papasakellariou Background; Summary).

Claims 2-5, 26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Corrections to UCI feedback” (hereinafter referred to as CATT) in view of Papasakellariou et al. (US# 2016/0226649 hereinafter referred to as Papasakellariou) and NPL “Discussion on partial overlap between PUCCH and PUCCH/PUSCH” (hereinafter referred to as Huawei).

RE Claim 2, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose further comprising: 
	receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; and 
	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold, 
	wherein selecting the uplink communication comprises:
0097-073444191671	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold.
	However, Huawei teaches of
	receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots (See Huawei 3.1, 3.3 – DCI grant for A-CSI to be communicated on PUSCH); and 
	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold (See Huawei 3.1, FIG 7 – N2+Y timing threshold), 
	wherein selecting the uplink communication comprises:
0097-073444191671	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold (See Huawei 3.1, FIG 7 – if N2+Y timing threshold satisfied, multiplex on PUSCH).

	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold, 
	wherein selecting the uplink communication comprises:
0097-073444191671	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

	RE Claim 3, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication comprises: a hybrid automatic repeat request acknowledgement (HARQ-Ack) communication (See CATT 2.3 – HARQ-ACK on PUCCH). 
	CATT, modified by Papasakellariou, does not specifically disclose wherein the method further comprises: 
	determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold; and 
	wherein selecting the uplink communication comprises: 

	However, Huawei teaches of
	determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold (See Huawei 3.1, FIG 7 – determining if N1+X threshold is satisfied); and 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold (See Huawei 3.1, FIG 7 – if N1+X timing threshold satisfied, multiplex on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, further comprising: determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold; and 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

	RE Claim 4, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose 
	receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; 
	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication satisfies a timing threshold; and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold.
	However, Huawei teaches of
	receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots (See Huawei 3.1, 3.3 – DCI grant for A-CSI to be communicated on PUSCH); 
	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication satisfies a timing threshold (See Huawei 3.1, FIG 7 – N2+Y timing threshold); and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold (See Huawei Section 1 – working assumptions “does not meet the above timeline requirements…error case for all UL channels”).

	determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication satisfies a timing threshold; and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

	RE Claim 5, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication comprises: a hybrid automatic repeat request acknowledgement (HARQ-Ack) communication (See CATT 2.3 – HARQ-ACK on PUCCH). 
	CATT, modified by Papasakellariou, does not specifically disclose 
	determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold; and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold.

	determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold (See Huawei 3.1, FIG 7 – determining if N1+X threshold is satisfied); and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold (See Huawei Section 1 – working assumptions “does not meet the above timeline requirements…error case for all UL channels”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, further comprising: determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold; and 
	determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

Claim 26, CATT, modified by Papasakellariou, discloses a UE, as set forth in claim 25 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the one or more processors are further configured to: 
	receive an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; and 
	determine, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold, 
	wherein the one or more processors, when selecting the uplink communication, are to:
0097-073444191671	select the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold.
	However, Huawei teaches of
	wherein the one or more processors are further configured to:
	receive an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots (See Huawei 3.1, 3.3 – DCI grant for A-CSI to be communicated on PUSCH); and 
	determine, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold (See Huawei 3.1, FIG 7 – N2+Y timing threshold), 
	wherein the one or more processors, when selecting the uplink communication, are to:
See Huawei 3.1, FIG 7 – if N2+Y timing threshold satisfied, multiplex on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the one or more processors are further configured to: 
	receive an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; and 
	determine, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication, satisfies a timing threshold, 
	wherein the one or more processors, when selecting the uplink communication, are to:
0097-073444191671	select the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

	RE Claim 28, CATT, modified by Papasakellariou, discloses a non-transitory computer-readable medium, as set forth in claim 27 above, wherein the second communication comprises: 
	a hybrid automatic repeat request acknowledgement (HARQ-Ack) communication (See CATT 2.3 – HARQ-ACK on PUCCH). 
	CATT, modified by Papasakellariou, does not specifically disclose wherein the communication further comprises: 

	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold.
	However, Huawei teaches of
	determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a starting symbol of the A-CSI report communication and the HARQ-Ack communication, satisfies a timing threshold (See Huawei 3.1, FIG 7 – determining if N1+X threshold is satisfied); and 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold (See Huawei 3.1, FIG 7 – if N1+X timing threshold satisfied, multiplex on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, further comprising: determining, for the slot, whether an amount of time, between an ending symbol of a physical downlink shared channel (PDSCH) communication associated with the HARQ-Ack communication and an earlier of a 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on determining that the amount of time satisfies the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

	RE Claim 30, CATT, modified by Papasakellariou, discloses an apparatus, as set forth in claim 29 above. CATT, modified by Papasakellariou, does not specifically disclose 
	Means for receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; 
	Means for determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication satisfies a timing threshold; and 
	Means for determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold.
	However, Huawei teaches of
	Means for receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots  (See Huawei 3.1, 3.3 – DCI grant for A-CSI to be communicated on PUSCH); 
	Means for determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report See Huawei 3.1, FIG 7 – N2+Y timing threshold); and 
	Means for determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold (See Huawei Section 1 – working assumptions “does not meet the above timeline requirements…error case for all UL channels”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, further comprising: Means for receiving an uplink grant that schedules the A-CSI report communication on the multi-slot PUSCH in the one or more slots; 
	Means for determining, for the slot, whether an amount of time, between a time that the uplink grant was received and an earlier of a starting symbol of the A-CSI report communication or a starting symbol of the second communication satisfies a timing threshold; and 
	Means for determining that an error has occurred based at least in part on determining that the amount of time does not satisfy the timing threshold, as taught in Huawei. One is motivated as such in order to more efficiently utilize network resources (See Huawei Introduction).

Claims 6-7, 17-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Corrections to UCI feedback” (hereinafter referred to as CATT) in view of Papasakellariou et al. (US# 2016/0226649 hereinafter referred to as Papasakellariou) and Xiong et al. (US# 2019/0306922 hereinafter referred to as Xiong).

	RE Claim 6, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose further comprising: 
	identifying one or more other slots in which the A-CSI report communication on the multi-slot PUSCH does not overlap with the second communication on the PUCCH; and 
	transmitting, in each slot of the one or more other slots, the A-CSI report communication based at least in part on identifying the one or more other slots.
	However, Xiong teaches of 
	identifying one or more other slots in which the A-CSI report communication on the multi-slot PUSCH does not overlap with the second communication on the PUCCH (See Xiong [0113] – for overlap situation between PUCCH and multi-slot PUSCH, determining which slots overlap and which slots do not overlap); and 
	transmitting, in each slot of the one or more other slots, the A-CSI report communication based at least in part on identifying the one or more other slots (See Xiong [0113] – transmitting CSI reports on slots based on whether or not the slots overlap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, further comprising: 
	identifying one or more other slots in which the A-CSI report communication on the multi-slot PUSCH does not overlap with the second communication on the PUCCH; and 
See Xiong Background).

	RE Claim 7, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein the method further comprises:
0097-073446191671	identifying one or more other slots in which the second communication on the multi-slot PUCCH does not overlap with the A-CSI report communication on the multi-slot PUSCH; and 
	transmitting, in each slot of the one or more other slots, the second communication based at least in part on identifying the one or more other slots.
	However, Xiong teaches of 
	wherein the PUCCH comprises: 
	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH); and 
	wherein the method further comprises:
0097-073446191671	identifying one or more other slots in which the second communication on the multi-slot PUCCH does not overlap with the A-CSI report communication on the multi-slot PUSCH (See Xiong [0113] – for overlap situation between PUCCH and multi-slot PUSCH, determining which slots overlap and which slots do not overlap); and 
See Xiong [0113] – transmitting PUCCH on slots based on whether or not the slots overlap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein the method further comprises:
0097-073446191671	identifying one or more other slots in which the second communication on the multi-slot PUCCH does not overlap with the A-CSI report communication on the multi-slot PUSCH; and 
	transmitting, in each slot of the one or more other slots, the second communication based at least in part on identifying the one or more other slots, as taught in Xiong. One is motivated as such in order to more efficiently utilize network resources (See Xiong Background).

	RE Claim 17, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 

	However, Xiong teaches of 
	wherein the PUCCH comprises: 
	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH); and 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on whether a starting slot for the A-CSI report communication occurs earlier in time relative to a starting slot for the second communication (See Xiong FIGs 13, 15 – [0106] – selecting PUSCH if started earlier than PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 
	selecting the uplink communication based at least in part on whether a starting slot for the A-CSI report communication occurs earlier in time relative to a starting slot for the second communication, as taught in Xiong. One is motivated as such in order to more efficiently utilize network resources (See Xiong Background).

	RE Claim 18, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the PUCCH comprises: 

	wherein selecting the uplink communication comprises: 
	selecting the second communication as the uplink communication based at least in part on determining that a starting slot for the second communication occurs earlier in time relative to a starting slot for the A-CSI report communication.
	However, Xiong teaches of 
	wherein the PUCCH comprises: 
	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH); and 
	wherein selecting the uplink communication comprises: 
	selecting the second communication as the uplink communication based at least in part on determining that a starting slot for the second communication occurs earlier in time relative to a starting slot for the A-CSI report communication (See Xiong FIGs 13, 15 – [0106] – selecting PUCCH if started earlier than PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 
	selecting the second communication as the uplink communication based at least in part on determining that a starting slot for the second communication occurs earlier in time relative to a starting slot for the A-CSI report communication, as taught in Xiong. One is motivated as such in order to more efficiently utilize network resources (See Xiong Background).

	RE Claim 19, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 
	selecting the A-CSI report communication as the uplink communication based at least in part on determining that a starting slot for the A-CSI report communication occurs earlier in time relative to a starting slot for the second communication.
	However, Xiong teaches of 
	wherein the PUCCH comprises: 
	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH); and 
	wherein selecting the uplink communication comprises: 
	selecting the A-CSI report communication as the uplink communication based at least in part on determining that a starting slot for the A-CSI report communication occurs earlier in time relative to a starting slot for the second communication (See Xiong FIGs 13, 15 – [0106] – selecting PUSCH if started earlier than PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 
	selecting the A-CSI report communication as the uplink communication based at least in part on determining that a starting slot for the A-CSI report communication See Xiong Background).

	RE Claim 20, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above. CATT, modified by Papasakellariou, does not specifically disclose wherein the PUCCH comprises: 
	a multi-slot PUCCH; and 
	wherein selecting the uplink communication comprises: 
	determining that an error has occurred based at least in part on: 
	determining that a starting slot for the second communication, and a starting slot for the A-CSI report communication, occur in a same slot; and 
	determining that the first priority and the second priority are a same priority.
	However, Xiong teaches of 
	wherein the PUCCH comprises: 
	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH); and 
	wherein selecting the uplink communication comprises: 
	determining that an error has occurred based at least in part on: 
	determining that a starting slot for the second communication, and a starting slot for the A-CSI report communication, occur in a same slot (See Xiong FIGs 13, 15 – [0106] – if neither of PUSCH or PUCCH starts earlier than neither of the conditions are met (i.e. neither PUSCH or PUCCH is started over the other)); and
	determining that the first priority and the second priority are a same priority (See Xiong FIGs 13, 15 – [0106] – neither PUSCH or PUCCH is started over the other)).

	determining that an error has occurred based at least in part on: 
	determining that a starting slot for the second communication, and a starting slot for the A-CSI report communication, occur in a same slot; and 
	determining that the first priority and the second priority are a same priority, as taught in Xiong. One is motivated as such in order to more efficiently utilize network resources (See Xiong Background).

	RE Claim 23, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication comprises: 
	a hybrid automatic repeat request acknowledgement (HARQ-Ack) communication (See CATT 2.1.1 – HARQ-ACK on PUCCH); 
	wherein the second priority is greater relative to the first priority (See CATT 2.1.1 – transmit HARQ-ACK on PUCCH over A-CSI); and 
	wherein selecting the uplink communication comprises: 
	selecting the HARQ-Ack communication as the uplink communication based at least in part on the second priority being greater relative to the first priority (See CATT 2.1.1 – selecting HARQ-ACK on PUCCH over A-CSI (i.e. higher priority)). 
	CATT, modified by Papasakellariou, does not specifically disclose
	a multi-slot PUCCH.

	a multi-slot PUCCH (See Xiong [0113] – multi-slot PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, comprising a multi-slot PUCCH, as taught in Xiong. One is motivated as such in order to more efficiently utilize network resources (See Xiong Background).

	RE Claim 24, CATT, modified by Papasakellariou and Xiong, discloses a method, as set forth in claim 23 above, wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the HARQ-Ack communication on the multi-slot PUCCH in the slot based at least in part on selecting the HARQ-Ack communication as the uplink communication (See CATT 2.1.1 – selecting HARQ-ACK on PUCCH over A-CSI).

Claims 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Corrections to UCI feedback” (hereinafter referred to as CATT) in view of Papasakellariou et al. (US# 2016/0226649 hereinafter referred to as Papasakellariou) and Yoshioka et al. (US# 20210226683 hereinafter referred to as Yoshioka).

	RE Claim 10, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication is a single-slot transmission or a multi-slot transmission (See CATT 2.1.1, 2.1.3);

	a channel state information (CSI) report communication (See CATT 2.1.3 – PUCCH with CSI).
	CATT, modified by Papasakellariou, does not specifically disclose the CSI report being a periodic channel state information (P-CSI) report communication or a semi-persistent channel state information (SP-CSI) report communication; or
	wherein the first priority is greater relative to the second priority; 
	wherein selecting the uplink communication comprises: 
	selecting the A-CSI report communication based at least in part on the first priority being greater relative to the second priority; and 
	wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the A-CSI report communication on the multi-slot PUSCH based at least in part on selecting the A-CSI report communication as the uplink communication.
	However, Yoshioka teaches of 
	CSI report being a periodic channel state information (P-CSI) report communication or a semi-persistent channel state information (SP-CSI) report communication (See Yoshioka [0059]-[0060] – P-CSI or SP-CSI report); or
	wherein the first priority is greater relative to the second priority (See Yoshioka [0054] – priority based on type of CSI report); 
	wherein selecting the uplink communication comprises: 
See Yoshioka [0059]-[0060] – selecting A-CSI report communication and dropping P-CSI or SP-CSI report if there is collision); and 
	wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the A-CSI report communication on the multi-slot PUSCH based at least in part on selecting the A-CSI report communication as the uplink communication (See Yoshioka [0059]-[0060] – transmitting A-CSI report on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, wherein the CSI report is a periodic channel state information (P-CSI) report communication or a semi-persistent channel state information (SP-CSI) report communication; 
	wherein the first priority is greater relative to the second priority; 
	wherein selecting the uplink communication comprises: 
	selecting the A-CSI report communication based at least in part on the first priority being greater relative to the second priority; and 
	wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises: 
	determining to transmit the A-CSI report communication on the multi-slot PUSCH based at least in part on selecting the A-CSI report communication as the uplink See Yoshioka [0007]-[0012]).

	RE Claim 14, CATT, modified by Papasakellariou, discloses a method, as set forth in claim 1 above, wherein the second communication comprises: 
	a scheduling request (SR) communication (See CATT 2.1.1); and 
	wherein selecting the uplink communication comprises: 
	determining that uplink data is to be transmitted on the multi-slot PUSCH in the one or more slots (See CATT 2.1.3).
	CATT, modified by Papasakellariou, does not specifically disclose  
	selecting the A-CSI report communication based at least in part on determining that the uplink data is to be transmitted on the multi-slot PUSCH in the one or more slots.
	However, Yoshioka teaches of
	selecting the A-CSI report communication based at least in part on determining that the uplink data is to be transmitted on the multi-slot PUSCH in the one or more slots (See Yoshioka [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in CATT, modified by Papasakellariou, comprising selecting the A-CSI report communication based at least in part on determining that the uplink data is to be transmitted on the multi-slot PUSCH in the one or more slots, as taught in Yoshioka. One is motivated as such in order to See Yoshioka [0007]-[0012]).

	RE Claim 15, CATT, modified by Papasakellariou and Yoshioka, discloses a method, as set forth in claim 14 above, wherein determining whether to transmit the uplink communication on the multi-slot PUSCH or the PUCCH in the slot comprises:  0097-073449191671 
	determining to transmitting the A-CSI report communication on the multi-slot PUSCH based at least in part on selecting the A-CSI report communication as the uplink communication (See Yoshioka [0043]).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Papasakellariou reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477